Title: Continental Congress Remarks on Raising Funds for the United States, [27 January 1783]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, January 27, 1783]
Mr. Hamilton went extensively into the subject; the sum of it was as follows: he observed that funds considered as permanent sources of revenue were of two kinds: 1st. Such as wd. extend generally & uniformly throughout the U.S., & wd. be collected under the authority of Congs. 2dly., such as might be established separately within each State, & might consist of any objects which were chosen by the States, and which might be collected either under the authority of the States or of Congs. Funds of the 1st. kind he contended were preferable; as being 1st., more simple, the difficulties attending the mode of fixing the quotas laid down in the Confederation rendering it extremely complicated & in a manner insuperable; 2d, as being more certain; since the States according to the secd. plan wd. probably retain the collection of the revenue and a vicious system of collection prevailed generally throughout the U.S. a system by which the collectors were chosen by the people & made their offices more subservient to their popularity than to the public revenue; 3d. & as being more œconomical since the collection would be effected with fewer officers under the management of Congress, than under that of the States.
